Case 0:20-cv-61690-AHS Document 39 Entered on FLSD Docket 05/24/2021 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION

CASE NO.: 0:20-cv-61690-AHS

DEBRON WALLEN,
SANJAY SHAKES, Individually and
On Behalf of All Others Similarly Situated,

Plaintiffs,
Vs.

SVENSK MANAGEMENT, INC. &
RICHARD FERNBACH

Defendants.
/

CONSENT TO JOIN COLLECTIVE ACTION

lL. I, Tony Izev, consent and agree to pursue my claims arising out of alleged violations of
the Fair Labor Standards Act (“FLSA”) as a party plaintiff in the lawsuit captioned
Debron Wallen and Sanjay Shakes v. Svensk Management, Inc. & Richard Fernbach,
Case No. 0:20-cv-61690-AHS.

2. I] am or was employed by Svensk Management, Inc. as a Service Technician at some time
between March 22, 2018 through the present. I claim that I was not properly
compensated for overtime hours worked (hours worked over forty (40) in the same
workweek).

3. I authorize Debron Wallen and Sanjay Shakes (“Named Plaintiffs”) to file and prosecute
the above referenced matter in my name, and on my behalf, and designate the Named
Plaintiffs to make decisions on my behalf concerning the litigation, including negotiating
a resolution of my claims and I understand I will be bound by such decisions.

4, i agree to be represented by Lubell & Rosen, LLC, counsel for the Named Plaintiffs. .
DATE: 5 ~/%7 Q)
—_——
SIGNATURE: __/a~-J- pon

PRINTED NAME: Toy T2ev

 

 
Case 0:20-cv-61690-AHS Document 39 Entered on FLSD Docket 05/24/2021 Page 2 of 2

The information below will not be filed with the Court.
STREET ADDRESS: 7430 Ww j?lts7 #B0X
CITY, STATE, zip: Flenietre, PL 3233/3
TELEPHONE NO.: 7447372 -S$446

E-MAIL: Tot zey © crrailicevy

COMPLETE AND MAIL TO:
LUBELL & ROSEN, LLC
Attention: Joshua H. Sheskin, Esquire, M.A.
200 S. Andrews Ave, Suite 900
Fort Lauderdale, Florida 33301
Phone: (954) 880-9500; Fax: (954) 755-2993
E-mail:jhs@lubellrosen.com
E-mail: alr@lubellrosen.com

E-mail: george@lubellrosen.com

YOU MUST FULLY COMPLETE, SIGN, AND RETURN THIS FORM NO LATER
THAN June 7, 2021
IN ORDER TO PARTICIPATE IN THIS CASE.

If you have any questions about this matter, you may contact the Named Plaintiffs’ attorney, at:
Joshua H. Sheskin, Esquire, M.A.

LUBELL & ROSEN, LLC

200 S. Andrews Ave, Suite 900

Fort Lauderdale, Florida 33301

Phone: (954) 880-9500; Fax: (954) 755-2993

E-mail:jhs@lubellrosen.com

E-mail: alr@lubellrosen.com

E-mail: george@lubellrosen.com

 

Svensk Management, Inc. and Richard Fernbach are represented by:
Aaron Reed, Esq. and Stella Chu, Esq.

LITTLER MENDELSON, P.C.

Wells Fargo Center

333 S.E. 2nd Avenue, Suite 2700

Miami, Florida 33131

Phone: (305) 400-7500; Fax: (305) 603-2552

Email: areed@littler.com

Email: sschu@littler.com

RETALIATION PROHIBITED
29 U.S.C. § 215(a)(3) of the FLSA prohibits anyone from discriminating or retaliating against you

for taking part in this case.
4823-2424-4195.1
